Opinion by
White, P. J.
§ 187.’ Appeal; right of. The right of appeal is- guarantied by the constitution, and the legislature cannot take it away by express provision, much less indirectly or by implication.
§ 188. Appeal from county court; when jurisdiction of court of appeals attaches. The jurisdiction of the court of appeals attaches when the appeal has been perfected by the filing of the appeal bond. After jurisdiction has thus *75attached, it cannot be divested by an. act of the legislature which takes away civil jurisdiction from the county court and transfers all civil cases to the district court. Such an act does not relate to or affect a case in the county court which had, prior to the passage of the act, been appealed to this court; but it was proper for the clerk of the county court to proceed to make out and send up to this court the transcripts in the case, without regard to the act.
Motion to dismiss appeal overruled.